Title: To George Washington from Robert Stewart, 4 August 1758
From: Stewart, Robert
To: Washington, George



Dear Sir
Cresap’s [Md.] August 4th 1758

Last night 37 Waggons with Muskett Ball came here from Fort Frederick 18 of which were unloaded here and returns to Fort Frederick for more the other 19 proceeds to Fort Cumberland, Govr Sharpe desir’d Captain Ware Commandg the Escort to apply to me for a small Reinforcement to the Convoy now going to Fort Cumberland I have added a Serjeant & 12 to it which makes it near 50 Effectives. Lieut. Pretter remains here with 7 Men & no Provisions, he applied to me for a supply and as he has so few and these quite in want I have agreed to supply him till I receive your orders he informs me that the 19 Waggons that’s now going up to Fort Cumberland is to return to morrow for the Ball left here and that he by Govr Sharpe’s orders has applied to you for an Escort for them—If you think proper I imagine it would be a good way to Releive the Grass Guard to morrow in place of next day, the Waggons to come down with new Guard & to return Loaded with the old, which would save a Command for that purpose.
Many of the Boxes are in very bad order and some of the Ball lost by their own acknowledgement.

I wrote by almost every opportunity that’s gone to Winchester for these 3 weeks past for hair to Stuff our Saddles but could get none, by which many of the horses backs are almost ruin’d, our Jaunt to Rays Town added no less than six to that Number, the whole wou’d soon be hurt without I can remove the cause therefore sent off Serjeant Boltimore and Hencock last night to Winchester for hair and new Scabbards for the Swords which they are in great want off, this I hope you’ll approve off as it’s absolutely necessary.
If anything new or interesting has occurr’d will be vastly oblig’d by your droping me a line—I beg you will offer my Complemts to Colo. Byrd & the rest of the Gentn and beleive me ever to be With the highest Esteem & greatest Deference My Dear Colonel Your most Affecte & mos. Obt hble Servt

Robert Stewart

